TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 5, 2019



                                     NO. 03-19-00153-CV


                                        A. G., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




       APPEAL FROM THE 22ND DISTRICT COURT OF COMAL COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
   DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the interlocutory order of the associate judge in the Department’s suit

seeking termination of A.G.’s parental rights. Having reviewed the record, it appears that the

Court lacks jurisdiction over the appeal. Therefore, the Court dismisses the appeal for want of

jurisdiction. Because A.G. is indigent and unable to pay costs, no adjudication of costs is made.